Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 1 of 17         PageID #:
                                   3852



                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 REZA (RAY) LESANE,                    )   CIVIL NO. 19-00179 JAO-KJM
                                       )
             Plaintiff,                )   ORDER (1) REJECTING PLAINTIFF’S
                                       )   OBJECTION TO THE MAGISTRATE
     vs.                               )   JUDGE’S DECEMBER 18, 2019
                                       )   RECOMMENDATION TO DISMISS
 HAWAIIAN AIRLINES, INC.;              )   PLAINTIFF’S COUNTER-CLAIM TO
 MARK DUNKERLY,                        )   NEW ALLEGATIONS IN COUNTER-
                                       )   CLAIM FILED BY DEFENDANTS
             Defendants.               )   AUGUST 28, 2019 AND (2) ADOPTING
                                       )   MAGISTRATE JUDGE MANSFIELD’S
                                       )   FINDINGS AND RECOMMENDATION
                                       )   TO DISMISS PLAINTIFF’S COUNTER-
                                       )   CLAIM TO DEFENDANT’S
                                       )   COUNTERCLAIM
                                       )
                                       )

     ORDER (1) REJECTING PLAINTIFF’S OBJECTION TO THE
 MAGISTRATE JUDGE’S DECEMBER 18, 2019 RECOMMENDATION TO
 DISMISS PLAINTIFF’S COUNTER-CLAIM TO NEW ALLEGATIONS IN
 COUNTER-CLAIM FILED BY DEFENDANTS AUGUST 28, 2019 AND (2)
   ADOPTING MAGISTRATE JUDGE MANSFIELD’S FINDINGS AND
  RECOMMENDATION TO DISMISS PLAINTIFF’S COUNTER-CLAIM
               TO DEFENDANT’S COUNTERCLAIM

       Plaintiff Reza Lesane (“Plaintiff”) objects to Magistrate Judge Kenneth J.

 Mansfield’s Findings and Recommendation to Dismiss Plaintiff’s Counter-Claim
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 2 of 17              PageID #:
                                   3853



 to Defendant’s Counterclaim (“F&R”).1 ECF No. 122. This matter shall be

 decided without a hearing pursuant to Local Rule 7.1(d). For the reasons

 articulated below, the Court OVERRULES Plaintiff’s “Objection to the

 Magistrate’ [sic] December 19, 2019 Recommendation to Dismiss Plaintiff’s

 Counter-Claim to New Allegations in Counter-Claim Filed by Defendants August

 28, 2019 Filed on Sept. 22, 2019,” ECF No. 122, and ADOPTS the F&R.

                                  BACKGROUND

       Plaintiff commenced this action on March 19, 2019 in the Circuit Court of

 the First Circuit, State of Hawai‘i. Defendant Hawaiian Airlines, Inc.

 (“Hawaiian”) removed this action on April 8, 2019.

       On August 15, 2019, Plaintiff filed a First Amended Complaint (“FAC”).

 Hawaiian responded with an Answer and Counterclaim on August 28, 2019. On

 September 22, 2019, Plaintiff filed an Answer to Hawaiian’s Counterclaim and a

 Counterclaim to Hawaiian’s Counterclaim.



 1
   The F&R is part of a consolidated Order Denying Defendant Hawaiian Airlines
 Inc.’s Motion to Strike Plaintiff Lesane’s Answer to the Counter-Claim Filed by
 Defendant Hawaiian Airlines and Findings and Recommendation to Dismiss
 Plaintiff’s Counter-Claim to Defendant’s Counterclaim and Order Denying as
 Moot Plaintiff Lesane’s Motion for Enlargement of Time to File an Answer and
 Counter-Claim to the Defendant Hawaiian Airlines’ Answer and Counter-Claim
 Filed Aug. 28, 2019. ECF No. 110.

   Plaintiff’s filings continue to violate Local Rule 10.2, which requires all
 memoranda to utilize 14-point Times New Roman plain style.
                                           2
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 3 of 17            PageID #:
                                   3854



        On October 14, 2019, Hawaiian filed a Motion to Strike Plaintiff Lesane’s

 Answer to the Counter-Claim Filed by Hawaiian, requesting in pertinent part that

 the Court strike or dismiss Plaintiff’s Counterclaim to its Counterclaim. ECF No.

 53. Following a hearing on Hawaiian’s motion, Magistrate Judge Mansfield issued

 his F&R on December 18, 2019. ECF No. 110. He concluded that the Noerr-

 Pennington doctrine barred Plaintiff’s Counterclaim to Hawaiian’s Counterclaim

 (“Counter-Counterclaim”). Id. at 6. Specifically, Magistrate Judge Mansfield

 found that the Noerr-Pennington doctrine provided Defendant with immunity from

 Plaintiff’s Hawai‘i Revised Statutes (“HRS”) § 480-2 claims because Plaintiff

 failed to adequately plead facts that Hawaiian’s Counterclaim is objectively

 baseless, or subject to the “sham litigation” exception, and that the allegations in

 the Counter-Counterclaim are defenses to the Counterclaim, not facts supporting a

 new, independent claim. Id. at 7. Magistrate Judge Mansfield also determined that

 the Noerr-Pennington doctrine did not bar the common law claims set forth in the

 Counter-Counterclaim. Id. at 7-8. However, he dismissed the claims—which he

 construed to allege fraud—for failure to state a claim under Hawai‘i law pursuant

 to Federal Rule of Civil Procedure (“FRCP”) 12(b)(6). Id. at 8-10.

       On January 1, 2020, Plaintiff filed his Objection. ECF No. 122.




                                           3
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 4 of 17            PageID #:
                                   3855



                             STANDARD OF REVIEW

       When a party objects to a magistrate judge’s findings or recommendations,

 the district court must review de novo those portions to which the objections are

 made and “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United

 States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“[T]he

 district judge must review the magistrate judge’s findings and recommendations de

 novo if objection is made, but not otherwise.”). Under a de novo standard, there is

 no deference to the lower court’s ruling; rather, the Court “freely consider[s] the

 matter anew, as if no decision had been rendered below.” Dawson v. Marshall,

 561 F.3d 930, 933 (9th Cir. 2009) (alteration in original) (quotations omitted);

 Freeman v. DirecTV, Inc., 457 F.3d 1001, 1004 (9th Cir. 2006).

                                     ANALYSIS

       Plaintiff argues that Magistrate Judge Mansfield should not have dismissed

 his Counter-Counterclaim because he: (1) properly objected to the “sham”

 Counterclaim and should be allowed to present his defenses to the jury and (2)

 adequately described Hawaiian’s false fraudulent statements.2 Hawaiian counters


 2
   The Court disregards any request by Plaintiff to further amend his pleadings.
 The Court already ruled on such issues in its Order Affirming the Magistrate
 Judge’s Order Denying Plaintiff’s Second Motion to Amend the Complaint and
 File Cross Counter-Claim and Join Necessary Third Party Defendant Kaiser
 Permanente Medical Ins. Co. Inc. ECF No. 126.
                                           4
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 5 of 17             PageID #:
                                   3856



 that Plaintiff does not demonstrate that Magistrate Judge Mansfield improperly

 applied the Noerr-Pennington doctrine to the statutory claims in the Counter-

 Counterclaim, and that Plaintiff has yet to satisfy FRCP 9(b).

       As a preliminary matter, the Court notes that the Objection is replete with

 arguments that Plaintiff did not present to Magistrate Judge Mansfield. “[A]

 district court has discretion, but is not required, to consider evidence presented for

 the first time in a party’s objection to a magistrate judge’s recommendation.”

 United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000); see also Williams v.

 McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (holding that “a district court has

 discretion to decline to consider a party’s argument when that argument was not

 first presented to the magistrate judge”). The Court, exercising its discretion,

 declines to consider arguments and/or evidence that was unavailable to Magistrate

 Judge Mansfield when he issued the F&R. Where, as here, the F&R concerns a

 determination about the sufficiency of a pleading, new arguments and/or evidence

 are irrelevant and do not bear upon the soundness of Magistrate Judge Mansfield’s

 analysis.

       The Objection attempts to rehabilitate the Counter-Counterclaim’s

 deficiencies, but Plaintiff’s post hoc efforts fail. Although the Counter-

 Counterclaim consists of a mere eight paragraphs, Plaintiff now advances

 allegations spanning over twenty-five pages, along with inapplicable legal


                                            5
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 6 of 17            PageID #:
                                   3857



 authority—including a criminal statute—in an effort to reinstate his Counter-

 Counterclaim.

 A. Application of Noerr-Pennington Doctrine

       Magistrate Judge Mansfield concluded that the Noerr-Pennington doctrine

 precluded Plaintiff from asserting statutory liability against Hawaiian pursuant to

 HRS § 480-2 and that the “sham litigation” exception did not apply. Plaintiff

 contends that Hawaiian’s Counterclaim is a sham because it “is based entirely

 upon the illegal, unauthorized clandestine identity theft of [his] personal medical

 identification information . . . years after the employment relationship ended in

 litigation and a stipulated ‘Confidential Settlement Agreement.’” Objection at 3.

       “Under the Noerr–Pennington doctrine, those who petition any department

 of the government for redress are generally immune from statutory liability for

 their petitioning conduct.” Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir.

 2006) (citation omitted). Litigation activities constituting “communications to the

 court” are “petitions.” Id. at 933 (alteration omitted) (citation omitted).

 Communications include: complaints, answers, counterclaims, “and other assorted

 documents and pleadings, in which plaintiffs or defendants make representations

 and present arguments to support their request that the court do or not do

 something.” Id. (quotations and citation omitted).




                                            6
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 7 of 17             PageID #:
                                   3858



       Not all petitioning activity is protected, however. When the department of

 the government involved is a court, the Ninth Circuit identifies three circumstances

 in which the sham litigation exception to the Noerr-Pennington doctrine applies:

 (1) “where the lawsuit is objectively baseless and the defendant’s motive in

 bringing it was unlawful”; (2) “where the conduct involves a series of lawsuits

 ‘brought pursuant to a policy of starting legal proceedings without regard to the

 merits’ and for an unlawful purpose”; and (3) “if the allegedly unlawful conduct

 ‘consists of making intentional misrepresentations to the court, litigation can be

 deemed a sham if a party’s knowing fraud upon, or its intentional

 misrepresentations to, the court deprive the litigation of its legitimacy.’” Id. at 938

 (some internal quotations omitted); Kottle v. Nw. Kidney Centers, 146 F.3d 1056,

 1060 (9th Cir. 1998).

       Plaintiff “takes severe and specific exception” to Magistrate Judge

 Mansfield’s determination that Hawaiian’s Counterclaim is not a “Sham

 Complaint,” Objection at 2-3, but he has not explained how Magistrate Judge

 Mansfield erred. Indeed, Plaintiff does not even cite the applicable legal standards.

 And his eight-paragraph Counter-Counterclaim is devoid of “specific allegations

 demonstrating that the Noerr-Pennington protections do not apply.” Boone v.

 Redevelopment Agency of San Jose, 841 F.2d 886, 894 (9th Cir. 1988) (citation




                                            7
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 8 of 17            PageID #:
                                   3859



 omitted). Allegations that the sham litigation exception applies are subject to a

 heightened pleading standard. See Kottle, 146 F.3d at 1063.

       The sole basis for Plaintiff’s Objection as to Magistrate Judge Mansfield’s

 Noerr-Pennington doctrine analysis is that an illegal premise—use of his social

 security number, birth date, and identity past the authorization date provided for in

 the settlement agreement—serves as the foundation of the Counterclaim.

 Objection at 3. This argument is without merit.

       1. Whether the Counterclaim is Objectively Baseless

       Courts apply a two-part definition to determine whether a lawsuit constitutes

 sham litigation under this situation: (1) “the lawsuit must be objectively baseless

 in the sense that no reasonable litigant could realistically expect success on the

 merits” and (2) “whether the baseless lawsuit conceals ‘an attempt to interfere

 directly with the business relationships of a competitor.’” Prof’l Real Estate

 Inv’rs, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 60-61 (1993). The suit

 is immunized under Noerr-Pennington “[i]f an objective litigant could conclude

 that the suit is reasonably calculated to elicit a favorable outcome[.]” Id. at 60. A

 court may only examine a litigant’s subjective motivation if the challenged

 litigation is objectively meritless. See id.

       Here, Hawaiian’s Counterclaim is not objectively baseless because an

 objective litigant could conclude that the Counterclaim is reasonably calculated to


                                            8
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 9 of 17              PageID #:
                                   3860



 elicit a favorable outcome. In the Counterclaim, Hawaiian avers that it is entitled

 to restitution for the medical benefits Plaintiff unjustly received as a result of

 Hawaiian’s erroneous payment of his healthcare insurance premiums years past the

 date it was obligated to do so. ECF No. 39-1. If proved, Hawaiian could prevail

 on its Counterclaim. Neither the allegations in the Counter-Counterclaim, nor

 Plaintiff’s bald accusations of illegitimacy and illegality, support a finding of

 objective baselessness. Plaintiff’s characterization of Hawaiian’s request for

 reimbursement as fraudulent pursuant to HRS § 480-2 does not, without more,

 except it from the protection of Noerr-Pennington.

       2. Series of Lawsuits

       The Court need not address the second situation because this dispute

 concerns a single action, and not “a series of lawsuits, ‘brought pursuant to a

 policy of starting legal proceedings without regard to the merits’ and for an

 unlawful purpose.”

       3. Intentional Misrepresentations to the Court

       For this final situation to apply, Plaintiff’s allegations must demonstrate that

 Hawaiian so misrepresented the truth to the Court that the entire proceeding was

 deprived of its legitimacy. See Kottle, 146 F.3d at 1063. Plaintiff alleges, in

 conclusory fashion, that Hawaiian’s attribution of responsibility to him for its

 continued—albeit erroneous—payments for medical insurance premiums is


                                            9
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 10 of 17              PageID #:
                                    3861



 “knowingly false, erroneous, misleading and fraudulent.” ECF No. 44 at ¶ 58.

 However, this is a disputed issue that is presently the subject of a motion for

 summary judgment; it cannot be said to deprive the entire litigation, or even the

 Counterclaim, of all legitimacy.

       Based on the foregoing, the Court finds that Plaintiff has not alleged

 sufficient facts to demonstrate that the sham litigation exception applies.

 Therefore, Magistrate Judge Mansfield properly concluded that Plaintiff’s HRS

 § 480-2 claim is barred by the Noerr-Pennington doctrine.

 B. FRCP 12(b)(6) Dismissal of Fraud Claim

       Magistrate Judge Mansfield found that the Noerr-Pennington doctrine does

 not bar state common law claims and dismissed the fraud claim in the Counter-

 Counterclaim pursuant to FRCP 12(b)(6) because Plaintiff failed to satisfy FRCP

 9(b)’s heightened pleading standard. F&R at 7-9. Magistrate Judge Mansfield

 relied on Nunag-Tanedo v. E. Baton Rouge Par. Sch. Bd., 711 F.3d 1136, 1141 n.2

 (9th Cir. 2013), for the proposition that the Ninth Circuit has yet to address

 whether the Noerr-Pennington doctrine provides immunity against state common

 law claims. F&R at 7. Magistrate Judge Mansfield also noted that the Ninth

 Circuit previously held that the Noerr-Pennington doctrine applies to California’s

 state law tortious interference with prospective economic advantage claims. Id.

 (citing Theme Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d 991, 1007 (9th


                                           10
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 11 of 17              PageID #:
                                    3862



 Cir. 2008)). In Theme Promotions, Inc. v. News America Marketing, FSI, the

 Ninth Circuit agreed with the Fifth Circuit’s reasoning for extending the Noerr-

 Pennington doctrine to tortious interference with contract claims: “There is simply

 no reason that a common-law tort doctrine can any more permissibly abridge or

 chill the constitutional right of petition than can a statutory claim such as antitrust.”

 Id. at 1007 (quoting Video Int’l Prod., Inc. v. Warner-Amex Cable Commc’ns, Inc.,

 858 F.2d 1075, 1084 (5th Cir. 1988)) (quotations omitted). Based on this

 reasoning, the Noerr-Pennington doctrine would also arguably extend to Plaintiff’s

 fraud claim. Assuming it does not, however, Magistrate Judge Mansfield’s

 dismissal of the fraud claim was proper.

       FRCP 12(b)(6) authorizes dismissal of a complaint that fails “to state a claim

 upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6)

 motion to dismiss, “‘the court accepts the facts alleged in the complaint as true,’

 and ‘[d]ismissal can be based on the lack of a cognizable legal theory or the

 absence of sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital

 Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

 Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)) (alteration in original). However,

 conclusory allegations of law, unwarranted deductions of fact, and unreasonable

 inferences are insufficient to defeat a motion to dismiss. Sprewell v. Golden State

 Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of


                                            11
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 12 of 17               PageID #:
                                    3863



 Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000).

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

 at 556). The tenet that the court must accept as true all of the allegations contained

 in the complaint does not apply to legal conclusions. Id. As such, “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

 is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

 original). If dismissal is ordered, the plaintiff should be granted leave to amend

 unless it is clear that the claims could not be saved by amendment. Swartz v.

 KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007).

        Plaintiff’s allegations pertaining to fraud consist of the following:

               52. Under the terms of the Second Settlement agreement
               [sic] Hawaiian Airlines knew or should have known that this
               Complaint’s demand for Mrs. Lesane to re-imburse [sic]


                                             12
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 13 of 17            PageID #:
                                    3864



              Hawaiian for Hawaiian’ [sic] alleged error is a fraudulent
              request under . . . the common law. . . .

              ....

              58. Therefore [sic] all of Defendant & Counter-Claim
              Plaintiff Hawaiian Airlines [sic] statements of Plaintiff and
              Counter-Claim Defendant Lesane being responsible for
              Defendant & Counter-Claim Plaintiff Hawaiian Airlines
              continuing to allegedly pay for medical insurance for Mr.
              Lesane are knowingly false, erroneous, misleading and
              fraudulent.

              59. Consequently, the Defendant & Counter-Claim Plaintiff
              Hawaiian Airlines is liable for damages to Plaintiff Lesane for
              emotional distress and financial expenses of defending himself
              in court against this patently false and fraudulent claim under
              Section 480-2 of the Hawaii Revised Statutes and the Common
              Law.

 ECF No. 44 at ¶¶ 52, 58-59. Notably, the gravamen of Plaintiff’s Counter-

 Counterclaim is that Hawaiian’s Counterclaim itself is fraudulent, not that

 Hawaiian otherwise acted fraudulently.

       To establish a common law fraud claim, a plaintiff must show that there was

 “(1) a representation of a material fact, (2) made for the purpose of inducing the

 other party to act, (3) known to be false but reasonably believed true by the other

 party, and (4) upon which the other party relies and acts to his or her damage.”

 Exotics Hawaii-Kona, Inc. v. E.I. Du Pont De Nemours & Co., 116 Hawai‘i 277,

 298, 172 P.3d 1021, 1042 (2007). Allegations concerning fraud must be pled with

 particularity pursuant to FRCP 9(b). Smallwood v. NCsoft Corp., 730 F. Supp. 2d


                                          13
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 14 of 17            PageID #:
                                    3865



 1213, 1232-33 (D. Haw. 2010). FRCP 9(b) requires a party alleging fraud or

 mistake to “state with particularity the circumstances constituting fraud or

 mistake.” Fed. R. Civ. P. 9(b); In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1547-

 48 (9th Cir. 1994) (en banc), superseded on other grounds by 15 U.S.C. § 78u–4.

 FRCP 9(b)’s purpose is threefold:

               (1) to provide defendants with adequate notice to allow them to
               defend the charge and deter plaintiffs from the filing of
               complaints “as a pretext for the discovery of unknown wrongs”;
               (2) to protect those whose reputation would be harmed as a
               result of being subject to fraud charges; and (3) to “prohibit []
               plaintiff[s] from unilaterally imposing upon the court, the
               parties and society enormous social and economic costs absent
               some factual basis.”

 Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (citations omitted)

 (alterations in original).

        The “who, what, when, where, and how” of the alleged misconduct must

 accompany averments of fraud.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,

 1106 (9th Cir. 2003) (citation omitted); Cafasso, U.S. ex rel. v. Gen. Dynamics C4

 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011). A plaintiff must offer something

 greater “than the neutral facts necessary to identify the transaction.” Vess, 317

 F.3d at 1106. He or she must identify “what is false or misleading about a

 statement, and why it is false.” Id. (citation omitted). The circumstances

 constituting the alleged fraud must “be ‘specific enough to give defendants notice



                                           14
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 15 of 17             PageID #:
                                    3866



 of the particular misconduct . . . so that they can defend against the charge and not

 just deny that they have done anything wrong.’” Id. (citations omitted).

       As explained by Magistrate Judge Mansfield, Plaintiff did not allege that

 Hawaiian made false representations, in contemplation of Plaintiff’s reliance on

 such representations, and that Plaintiff in fact relied on those representations. F&R

 at 9. Beyond the absence of the basic elements of a fraud claim, Plaintiff’s bare

 allegations did not satisfy FRCP 9(b)’s pleading requirements. Moreover, Plaintiff

 appears to misapprehend the function of a pleading and a brief. Plaintiff attempts

 to utilize his Objection to assert claims against Hawaiian, but those allegations

 should have been presented in a pleading, if at all. Not only did Plaintiff fail to

 raise those allegations in his Counter-Counterclaim and in his opposition to

 Hawaiian’s underlying motion, he now asks this Court to reject the F&R based on

 allegations and evidence presented for the first time in his Objection. As

 previously noted, the Court declines to consider arguments and evidence that were

 not before Magistrate Judge Mansfield.

       Even if Plaintiff had timely articulated those arguments and evidence,

 Magistrate Judge Mansfield did not err in dismissing Plaintiff’s fraud claim.

 Magistrate Judge Mansfield’s review—as is this Court’s review—was limited to

 the contents of the Counter-Counterclaim. See Swartz, 476 F.3d at 763 (“In ruling

 on a 12(b)(6) motion, a court may generally consider only allegations contained in


                                           15
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 16 of 17            PageID #:
                                    3867



 the pleadings, exhibits attached to the complaint, and matters properly subject to

 judicial notice.”). Plaintiff’s assertions of fraud were minimal and grossly

 deficient. And any arguments outside the Counter-Counterclaim are irrelevant.

       Plaintiff also erroneously believes that the dismissal of his Counter-

 Counterclaim deprived him of the ability to assert defenses to the Counterclaim.

 Defenses should be presented in an answer, not a counterclaim. See Fed. R. Civ. P.

 8(c)(2) (explaining that a designation of a defense as a counterclaim, or a

 counterclaim as a defense, is a mistake). “The label ‘counterclaim’ has no magic.

 What is really an answer or defense to a suit does not become an independent piece

 of litigation because of its label.” Stickrath v. Globalstar, Inc., No. C07-194 1

 TEH, 2008 WL 2050990, at *3 (N.D. Cal. May 13, 2008) (citation and quotation

 omitted). Plaintiff’s Answer to the Counterclaim includes twenty defenses. ECF

 No. 44. Therefore, the dismissal of the Counter-Counterclaim does not impair

 Plaintiff’s ability to defend against the Counterclaim.

       In sum, Magistrate Judge Mansfield did not err in dismissing the Counter-

 Counterclaim because the sham litigation exception does not apply, and Plaintiff

 failed to state a fraud claim. Accordingly, the Court REJECTS the Objection and

 ADOPTS the F&R.




                                          16
Case 1:19-cv-00179-JAO-KJM Document 151 Filed 02/27/20 Page 17 of 17        PageID #:
                                    3868



                                  CONCLUSION

       For the reasons articulated above, the Court HEREBY REJECTS Plaintiff’s

 Objection to the Magistrate’s December 18, 2019 Recommendation to Dismiss

 Plaintiff’s Counter-Claim to New Allegations in Counter-Claim Filed by

 Defendants August 28, 2019, ECF No. 122, and ADOPTS Magistrate Judge

 Mansfield’s Findings and Recommendation to Dismiss Plaintiff’s Counter-Claim

 to Defendant’s Counterclaim. ECF No. 110.

             IT IS SO ORDERED.

             DATED:       Honolulu, Hawai‘i, February 27, 2020.




 CIVIL NO. 19-00179 JAO-KJM; LESANE V. HAWAIIAN AIRLINES, INC.; ORDER (1) REJECTING
 PLAINTIFF’S OBJECTION TO THE MAGISTRATE JUDGE’S DECEMBER 18, 2019 RECOMMENDATION
 TO DISMISS PLAINTIFF’S COUNTER-CLAIM TO NEW ALLEGATIONS IN COUNTER-CLAIM FILED BY
 DEFENDANTS AUGUST 28, 2019 AND (2) ADOPTING MAGISTRATE JUDGE MANSFIELD’S FINDINGS
 AND RECOMMENDATION TO DISMISS PLAINTIFF’S COUNTER-CLAIM TO DEFENDANT’S
 COUNTERCLAIM




                                         17
